Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 22



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  MB VILLAGE OWNER, L.L.C..;
  RAW2O LLC; NORTH MARY
  BRICKELL LLC; MOE OF MIAMI INC.;
  TUCAN & BARU BRICKELL LLC; and
  P.F. CHANG’S CHINA BISTRO, INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues MB VILLAGE OWNER, L.L.C.,

  RAW2O LLC; NORTH MARY BRICKELL LLC; MOE OF MIAMI INC.; TUCAN & BARU

  BRICKELL LLC; and P.F. CHANG’S CHINA BISTRO, INC.; (hereinafter “Defendants”), and

  as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 22



          4.      Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.      At all material times, Defendant MB VILLAGE OWNER, L.L.C.. and operated a

  commercial property at 900 S. Miami Avenue, Miami, Florida and 901 S. Miami Avenue, Miami,

  Florida1 (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade County, Florida. the Shops at Mary Brickell

  Village.”

          6.      At all material times Defendant MB VILLAGE OWNER, L.L.C.. was a Foreign

  Limited Liability Company organized under the laws of the state of Delaware with its principal

  place of business in Dallas, Texas and conducted a substantial amount of business in Miami-Dade

  County, Florida.

          7.      At all material times, Defendant RAW2O LLC owned and operated a retail business

  at 900 S. Miami Avenue, Miami, Florida (hereinafter the “Commercial Property”) and conducted

  a substantial amount of business in that place of public accommodation in Miami-Dade County,

  Florida. Defendant RAW2O LLC holds itself out to the public as “Raw Juce.”

          8.      At all material times Defendant RAW2O LLC. was a Florida Limited Liability

  Company organized under the laws of the state of Florida, with its principal place of business in

  Boca Raton, Florida and conducted a substantial amount of business in Miami-Dade County,

  Florida.

          9.      At all material times, Defendant NORTH MARY BRICKELL LLC. owned and




  1
   The Property includes the following addresses: 900 S. Miami Avenue, Miami, Florida and 901 S. Miami Avenue,
  Miami, Florida. The Properties share many common elements including parking and signage in addition to common
  ownership between the two adjacent parcels. The property holds itself out to the public as “the Shops at Mary
  Brickell Village” both at the physical brick and mortar location and on its website page.

                                                        2
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 22



  operated a retail restaurant business at 900 S. Miami Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant NORTH MARY BRICKELL LLC.

  holds itself out the public as “North Italia.”

         10.     At all material times Defendant NORTH MARY BRICKELL LLC. was a Foreign

  Limited Liability Company organized under the laws of the state of Arizona, with a principal place

  of business in Calabasas, California and conducted a substantial amount of business in Miami-

  Dade County, Florida.

         11.       At all material times, Defendant MOE OF MIAMI INC. owned and operated a

  retail restaurant business at 900 S. Miami Avenue, Miami, Florida (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida. Defendant MOE OF MIAMI INC. holds itself out to the public

  as “Subway.”

         12.     At all material times Defendant MOE OF MIAMI INC. was a Florida Profit

  Corporation organized under the laws of the state of Florida, with its principal place of business in

  Miami, Florida and conducted a substantial amount of business in Miami-Dade County, Florida.

         13.     At all material times, Defendant TUCAN & BARU BRICKELL LLC owned and

  operated a retail business at 901 S. Miami Avenue, Miami, Florida (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida. Defendant TUCAN & BARU BRICKELL LLC holds itself out

  to the public “Pepito’s Plaza.”

         14.     At all material times Defendant TUCAN & BARU BRICKELL LLC was a Florida

  Limited Liability Company organized under the laws of the state of Florida, with its principal place


                                                   3
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 22



  of business in Miami, Florida, and conducted a substantial amount of business in Miami-Dade

  County, Florida.

         15.        At all material times, Defendant and P.F. CHANG’S CHINA BISTRO, INC.

  owned and operated a retail business at 901 S. Miami Avenue Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant P.F. CHANG’S CHINA BISTRO,

  INC. holds itself out to the public as “P.F. Chang’s China Bistro.”

         16.        At all material times Defendant and P.F. CHANG’S CHINA BISTRO, INC. was

  a Foreign Profit Corporation organized under the laws of the state of Delaware, with its principal

  place of business in Scottsdale, Arizona, and conducted a substantial amount of business in Miami-

  Dade County, Florida.

         17.        Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         18.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         19.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

                                                     4
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 22



         20.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         21.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         22.     Defendant, MB VILLAGE OWNER, L.L.C. owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         23.      The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         24.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about June 10, 2020 and June 11, 2020,

  and encountered multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately twenty (20) miles from his residence, and

  is near his friends’ residences as well as other businesses and restaurants he frequents as a patron.

  He plans to return to the Commercial Property and the businesses located within the Commercial

  Property within two (2) months from the date of the filing of this Complaint.

         25.     Plaintiff is the President of National Alliance for Accessibility, Inc. and often


                                                   5
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 22



  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc., to include the Downtown and Brickell area. Many members and prospective

  members have transportation difficulties which requires Plaintiff to travel to visit members and

  prospective members.

         26.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint.

         27.     Moreover, Plaintiff is frequently in the area for mediations and other events related

  to his activities to improve accessibility for the disabled under the ADA.

         28.     Defendant MB VILLAGE OWNER, L.L.C. promotes the Commercial Property as

  “a popular lifestyle center” and “a world class dinning destination.” Defendant MB VILLAGE

  OWNER, L.L.C.’s commercial Property is home to a myriad of retail shopping and dining

  establishments in Miami’s urban core, attracting many patrons.

         29.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         30.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The


                                                   6
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 22



  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others similarly

  situated.

         31.     Defendant, MB VILLAGE OWNER, L.L.C., owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, MB VILLAGE OWNER, L.L.C. is responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendant, MB

  VILLAGE OWNER, L.L.C. own and operate the Commercial Property Business located at 900 S.

  Miami Avenue, Miami, Florida and 901 S. Miami Avenue, Miami, Florida.

         32.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VI of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial


                                                  7
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 22



  Property, and businesses located within the Commercial Property without fear of discrimination.

         33.     Defendant, MB VILLAGE OWNER, L.L.C. as landlord and owner of the

  Commercial Property, is responsible for all ADA violations listed in this Complaint.

         34.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through VI of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         35.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                     COUNT I
                    (AS TO DEFENDANTS MB VILLAGE OWNER, L.L.C.

         36.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 35 above as though fully set forth herein.

         37.      Defendants, MB VILLAGE OWNER, L.L.C. has discriminated, and continues to

                                                  8
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 9 of 22



      discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

      facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

      gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

      visit to the Commercial Property, include but are not limited to, the following:

             A. Parking

  i.     There are accessible parking spaces that are obstructed by cars from an auto dealership.

         Violation: Accessible elements are not properly maintained or readily accessible and usable by

         persons with disabilities violating 28 CFR 36.211, whose resolution is readily achievable.

             B. Entrance Access and Path of Travel

  i.     The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

         handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

         Standards, whose resolution is readily achievable.

 ii.     The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

         2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

         of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes between sections of the facility. These are violations

         of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

         303, 402 and 403, whose resolution is readily achievable.

iv.      The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk and transportation stop.

         These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the


                                                        9
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 10 of 22



        ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

  v.    There are objects on the path of travel at the facility that protrude more than the maximum

        allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

           C. Public Restrooms

   i.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The Plaintiff had difficulty using the locking mechanism on the toilet compartment door

        without assistance, as it requires tight grasping. Violation: The toilet compartment door has

        non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.17.5, & 4.27.4 of

        the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards, whose resolution

        is readily achievable.

 iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The Plaintiff was unable to wash his hands in the accessible toilet compartment due to missing

        soap and paper towel dispensers. Violation: Elements in the restroom are not readily accessible




                                                    10
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 11 of 22



       and usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

       achievable.

                                  COUNT II
          (AS TO DEFENDANTS MB VILLAGE OWNER, L.L.C. AND RAW2O LLC)

           38.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    35 above as though fully set forth herein.

           39.       Defendants, MB VILLAGE OWNER, L.L.C. and RAW2O LLC, have

    discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

           A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

                                                      11
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 12 of 22



 iii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.


                                    COUNT III
           (AS TO DEFENDANTS MB VILLAGE OWNER, L.L.C. AND NORTH MARY
                                 BRICKELL LLC)

            40.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

     35 above as though fully set forth herein.

            41.     Defendants, MB VILLAGE OWNER, L.L.C. and NORTH MARY BRICKELL

     LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

     by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

     Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

     violations that Plaintiff encountered during his visit to the Commercial Property, include but are

     not limited to, the following:

            A. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing. Violation: The accessible toilet compartment door does not provide the

        features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

        ADA Standards, whose resolution is readily achievable.



                                                     12
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 13 of 22



 iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

        There are lavatories in public restrooms with the counter surface mounted too high, violating

        the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section


                                                      13
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 14 of 22



        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

                                  COUNT IV
       (AS TO DEFENDANTS MB VILLAGE OWNER, L.L.C. AND MOE OF MIAMI INC.)

           42.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    35 above as though fully set forth herein.

           43.       Defendants, MB VILLAGE OWNER, L.L.C. and MOE OF MIAMI INC., have

    discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

           A. Entrance Access and Path of Travel

  i.    There are objects on the path of travel at the facility that protrude more than the maximum

        allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

        provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

        of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &

        4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           B. Public Restrooms




                                                      14
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 15 of 22



   i.     There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iv.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars do not comply with the requirements prescribed in

          Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

          whose resolution is readily achievable.

                                      COUNT V
            (AS TO DEFENDANTS MB VILLAGE OWNER, L.L.C. AND TUCAN & BARU
                                   BRICKELL LLC)

              44.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       35 above as though fully set forth herein.

              45.     Defendants, MB VILLAGE OWNER, L.L.C. and TUCAN & BARU BRICKELL
                                               15
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 16 of 22



     LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

     by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

     Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

     violations that Plaintiff encountered during his visit to the Commercial Property, include but are

     not limited to, the following:

            A. Entrance Access and Path of Travel

   i.   There are objects on the path of travel at the facility that protrude more than the maximum

        allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

            B. Access to Goods and Services

   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

            C. Public Restrooms

   i.   The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

        ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 ii.    The Plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

        hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

        309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section


                                                     16
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 17 of 22



        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls

        outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

        308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

        floor space. Violation: The required clear floor space is not provided next to the toilet, violating

        Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 vi.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

        mounted too high. Violation: There are dispensers provided for public use in the restroom,

        with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

        and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                      17
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 18 of 22



                                  COUNT VI
       (AS TO DEFENDANTS MB VILLAGE OWNER, L.L.C. AND P.F. CHANG’S CHINA
                                 BISTRO, INC.)

           46.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    35 above as though fully set forth herein.

           47.     Defendants, MB VILLAGE OWNER, L.L.C. and P.F. CHANG’S CHINA

    BISTRO, INC., have discriminated, and continue to discriminate, against Plaintiff in violation of

    the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

    1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

    the violations that Plaintiff encountered during his visit to the Commercial Property, include but

    are not limited to, the following:

           A. Access to Goods and Services

  i.    There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

        bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

        ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

           B. Public Restrooms

  i.    The Plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Violation: There are lavatories in public restrooms without the required toe clearance

        provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

        Sections 306.2 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.


                                                    18
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 19 of 22



 ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing. Violation: The accessible toilet compartment door does not provide the

          features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 iv.      The Plaintiff could not use the baby changing table without assistance as it is mounted too

          high. Violation: There are elements provided for public use in the restrooms, with counters

          higher than prescribed in Section 4.32.4 of the ADAAG and Section 902.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.


                                     RELIEF SOUGHT AND THE BASIS

              48.     The discriminatory violations described in Counts I through VI of this Complaint

       are not an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of

       the Defendants’ places of public accommodation in order to photograph and measure all of the

       discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

       timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

       by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

       ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

       Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

       with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

                                                         19
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 20 of 22



   the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          49.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          50.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          51.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a


                                                    20
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 21 of 22



   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           52.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

           53.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

           54.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

   businesses, located at and/or within the commercial property located at 900 S. Miami Avenue,

   Miami, Florida and 901 S. Miami Avenue, Miami, Florida, the exterior areas, and the common

   exterior areas of the Commercial Property and businesses located within the Commercial Property,

   to make those facilities readily accessible and useable to the Plaintiff and all other mobility-

   impaired persons; or by closing the facility until such time as the Defendants cure the violations

   of the ADA.


                                                      21
Case 1:20-cv-22949-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 22 of 22



          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: July 16, 2020
                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451




                                                    22
